Citation Nr: 0413654	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  00-21 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of death.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant was in a missing status, but found to be 
entitled to pay, from November 1, 1943 to December 31, 1944, 
was under an MPA terminated status on December 31, 1944, and 
had recognized guerilla service from January 1, 1945 to 
September 1, 1945.  The missing status was considered to be 
recognized guerilla service.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision of the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Secretary and the appellant (the parties) filed a joint 
motion for remand, citing VCAA.  In September 2003, the Court 
vacated the Board's February 2002 decision pertaining to the 
issue in this matter, citing VCAA.  The case has been 
returned to the Board for further appellate review consistent 
with the Order.  

The Board notes that this appeal is remanded to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.  


REMAND

The AOJ has not issued a sufficient VCAA letter in regard to 
the issue on appeal.  See VAOPGCPREC 8-2003.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

1.  The AOJ should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.  A separate VCAA letter 
should be issued.  The letter should 
specifically advise the appellant which 
evidence, if any, will be obtained by the 
appellant and which evidence, if any, 
will be obtained by the AOJ.  

2.  The AOJ should comply with the Joint 
Motion.  

3.  The appellant is hereby notified that 
if she has, or is able to obtain, 
relevant evidence, that evidence must be 
submitted by her.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

